Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



ALLOWABILITY NOTICE


Allowable Subject Matter

1. The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a base station (BS) that can generate paging occasion (PO) and extended discontinuous reception (eDRX), however, the prior arts of record, either singularly or in combination, do not disclose or suggest, that prior to generating PO, a base station (BS) first receives from a UE an initial value for, eDRX, PO, and PO repetition spacing, all of which determined by UE initially, and then after receiving those values, determining and/or assigning values of eDRX time interval and PO repetition,  to those of initial eDRX time value and initial PO repetition values received from UE, and then transmitting page transmissions based on eDRX time interval, PO repetition and PO repetition spacing, so as to be synchronized with the UE’s monitoring schedule, which in combination with the other claimed elements, makes independent claims 1, 6, 12 and 13 allowable.  

Dependent claims 4, 5, 7, 9, 10, 14, 15, 19, 20 and 21 are also allowed for their dependence on independent claims 1, 6, 12 and 13 respectively.




Conclusion

2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571) 270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477